Citation Nr: 0620030	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  97-20 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for acute and subacute 
peripheral neuropathy.  

2.  Entitlement to service connection for peripheral 
neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 1996 and March 1997 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, that denied the benefits 
sought on appeal.  In January 2002, the Board remanded the 
case to the RO for additional development to include 
scheduling a hearing before the undersigned (i.e. a Travel 
Board hearing), which was accomplished in January 2003.  The 
case was subsequently remanded by the Board to the RO in 
November 2004.

The Board notes that in July 2005, the veteran withdrew his 
appealed claim of entitlement to service connection for a 
dermatological disorder.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran was not diagnosed with acute and subacute 
peripheral neuropathy within a year of separating from 
service, nor does the evidence suggest that he currently 
suffers from this disorder.

3.  The veteran does not have peripheral neuropathy that was 
caused or aggravated by his service.





CONCLUSIONS OF LAW

1.  Service connection for acute and subacute peripheral 
neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection for peripheral 
neuropathy and acute and subacute peripheral neuropathy is 
warranted.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in February 2005 (subsequent to the appealed RO 
decisions), VA's Appeals Management Center sent the veteran a 
letter that informed him of the evidence necessary to 
establish service connection for his claimed disabilities, 
what evidence they would obtain and what evidence he should 
submit; and, essentially, it was requested that he provide 
any medical evidence in his possession that pertained to 
these claims. 

The Board finds that the notice requirements set forth have 
been met, because while adequate notice was not provided 
prior to the initial RO adjudication of these claims, it was 
provided prior to the most recent adjudication of the claim 
(in May 2005), and, as noted above, the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

In addition, although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for peripheral 
neuropathy and acute and subacute peripheral neuropathy, and 
as such any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

With respect to the duty to assist, it is noted that service 
medical records as well as VA medical records are in the 
claims file.  The veteran was also afforded a Travel Board 
hearing in January 2003.  While no examination appears to 
have been accorded regarding the veteran's claimed peripheral 
neuropathy and acute and subacute peripheral neuropathy, as 
will be noted below, there is no indication that either 
disability had its onset in service, and, with respect to the 
acute and subacute peripheral neuropathy claim, there is no 
indication that this disability had its onset within a year 
of the veteran's separation from service (or more 
specifically, since he left the Republic Vietnam after 
serving there) or that it has ever been diagnosed.  As such, 
VA is under no duty to provide an examination.  See 
38 U.S.C.A. § 5103A(d)(2).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

As a final point, it is noted that during the January 2003 
Travel Board hearing the veteran referenced private medical 
records dated in the late 1960s, but indicated that they were 
lost, destroyed, or otherwise unavailable.  The Board notes 
that there is no duty to attempt to collect these records as 
there is no reasonable possibility that these claims can be 
substantiated.  See 38 U.S.C.A. § 5103A (West 2002).  

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.  Furthermore, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, acute and subacute peripheral neuropathy, among 
other diseases, shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2005).  One of the requirements under 38 C.F.R. 
§ 3.307(d) is that acute and subacute peripheral neuropathy 
must have become manifest to a degree of 10 percent within a 
year after the last date the veteran was exposed to an 
herbicide agent during service.  

It is noted that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  

Turning to the relevant evidence of record, the Board points 
out that the veteran's DD Form 214 confirms Vietnam service 
and he thus satisfies the element of active military service 
in the Republic of Vietnam during the Vietnam era.  As will 
be discussed below, however, there is no evidence of record 
suggesting that acute and subacute peripheral neuropathy was 
diagnosed within a year of the veteran's separation from 
service (or at all), or that this disorder or peripheral 
neuropathy had their onset in or are otherwise related to 
service.  As such, these claims must be denied.

During the January 2003 Travel Board hearing, the veteran 
testified that he was diagnosed with acute and subacute 
peripheral neuropathy in the 1960s and 1970s, and that he was 
diagnosed with peripheral neuropathy in the 1970s, 1980s, and 
1990s (in further testimony, he indicated that this was 
diagnosed in the 1980s and 1990s).  He testified that he 
began having symptoms like tingling and numbness in early 
1967, and that records of treatment from this time to 1990 
had been lost (he did state that in 1967 VA medical providers 
did not understand the problem and simply prescribed Valium).  
[As an aside, the Board notes that VA records dated from the 
early 1970s and into the 1990s have indeed been associated 
with the record, perhaps subsequent to this hearing.]

The veteran's service medical records are negative for 
complaints or treatment for acute and subacute peripheral 
neuropathy or peripheral neuropathy.  These records include 
the August 1966 report of the veteran's separation 
examination, which indicated that his extremities were within 
normal limits.  

A review of the post-service medical records reveals that the 
veteran was seen by VA on an outpatient basis in January 1976 
and complained of continuous severe throbbing pain of the 
right arm and elbow.  It was noted that initially, 
circulation in his right hand was poor and it was slightly 
swollen, but that later circulation was good, and that his 
upper arm was warm to the touch.  In May 1981 he presented 
with a complaint of constant, severe pain in the right 
shoulder radiating down his arm.  He was diagnosed with 
probable lateral "dorsi" strain.  

VA outpatient treatment records further reflect that the 
veteran was seen in May 1992 with complaints of numbness and 
tingling of the fingers and toes, intermittently since 1970, 
worse now, and with generalized joint pain.  In August 1992 
he complained of hand numbness and weakness.  In November 
1992 the veteran was seen complaining of numbness in the 
hands and feet, and was diagnosed with questionable 
neuropathy.  A diagnosis of arthralgias/myalgia syndrome was 
indicated.  

In June 1993 the veteran complained of sensitivity and 
weakness of the hands.  An August 1993 VA psychiatric 
examination lists a diagnosis of peripheral neuropathy on 
Axis III.  A September 1993 outpatient treatment record 
indicates that the veteran was receiving therapy to 
strengthen his hands, and that he complained of, among other 
things, tingling of the hands of many years duration.  It was 
noted that borderline neuropathy was apparently diagnosed in 
November 1992.  He was assessed with "subjective symptoms."

A February 1994 outpatient treatment record indicates that 
the veteran presented with complaints of bilateral hand 
tingling and numbness of fifteen years duration.  Examination 
of the hands revealed no atrophy or weakness, and no tinel's 
sign.  It was the examiner's opinion that the veteran may 
have carpal tunnel syndrome and/or may have neuropathy, or 
something different.  

An April 1994 outpatient treatment record notes that the 
veteran presented with a complaint of progressive hand 
numbness for 15 years, and that carpal tunnel syndrome was 
ruled out.  In November 1994 he complained of back pain and 
hand tingling and numbness that had been present for years.  
Similar complaints (of tingling starting in the 1970s) were 
made in January 1995, and a diagnosis of borderline 
neuropathy from 1992 was noted.  In February 1995 the veteran 
was diagnosed with neuropathy, and in June 1995 it was noted 
that he had decreased sensation in his hands.   

In January 1996 a nerve conduction study was accomplished by 
VA, the results of which were abnormal.  The veteran was 
diagnosed with severe peripheral neuropathy involving all 
extremities.  A VA outpatient treatment record, apparently 
dated in June 1996, indicates that the veteran may have been 
exposed to Agent Orange and that he complained of peripheral 
neuropathy.  Finally, a private nerve conduction study 
accomplished in January 1999 was unremarkable for neuropathy.   

None of these outpatient treatment records or nerve 
conduction reports suggest that the veteran's suffers from 
peripheral neuropathy or acute and subacute peripheral 
neuropathy that had their onset in service or are otherwise 
related to his service, or that acute and subacute peripheral 
neuropathy was diagnosed to a compensable degree or otherwise 
within a year of the veteran's separation from service (or 
within a year from his departure from Vietnam).  

From a review of the record, and as reflected in the evidence 
discussed above, neuropathy was first diagnosed, albeit as a 
possibility, in 1992, and any arguable symptoms of the 
disorder were first indicated in the mid-1970s, which places 
onset years after service, (to make a finding that elbow pain 
and the like were actual symptoms of neuropathy, would, 
however, require the Board to engage in speculation).  And 
assuming the veteran still suffers from peripheral neuropathy 
- see the 1999 private nerve conduction study - this disorder 
was first diagnosed many years after the veteran separated 
from active duty service.  

The record also does not indicate that the veteran currently 
suffers from acute and subacute peripheral neuropathy, and it 
is pointed out that existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
38 U.S.C.A. § 1110 (West 2002); see also Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary). 

To the extent that the veteran claims that he indeed suffered 
from these disorders during his active duty service or 
shortly thereafter, or that any currently diagnosed 
neuropathy (peripheral neuropathy or acute and subacute 
peripheral neuropathy) had its onset in or is otherwise 
related to his military service, the Board notes that as a 
layman, he is not competent to render an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).

The bottom line in this matter is that the objective medical 
evidence does not suggest that either peripheral neuropathy 
or acute and subacute peripheral neuropathy was incurred in 
or aggravated by his military service, that either - 
particularly acute and subacute peripheral neuropathy claimed 
as secondary to Agent Orange exposure - was diagnosed within 
a year of his separation from active duty service, or that 
either is otherwise related to his service.  The 
preponderance of the evidence is against these claims of 
entitlement to service connection for peripheral neuropathy 
and acute and subacute peripheral neuropathy and as such, the 
benefit-of-the- doubt doctrine does not apply; and, the 
claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As a final point, and as alluded to above, even though there 
appears to exist a current diagnosis of peripheral neuropathy 
in this case, the Board finds that a VA examination or 
opinion for clarification purposes or otherwise is not 
necessary as the evidence of record indicating that the 
veteran does suffer from this disorder does not indicate or 
suggest that it may be associated with the veteran's service, 
and as noted hereinabove, it was shown or suggested to exist 
in service or in the years following active duty service.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002).


ORDER

The appeal is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


